Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Mr. Tyler J. Hardman (Reg. No. 75,823) on February 25, 2021.

The application has been amended as follows: 

IN THE DRAWINGS

Please replace Figs. 7 and 8 with the replacement figures in the accompanied PDF file “16-365888 Replacement Drawings (02-2021)”

IN THE SPECIFICATION

Please replace paragraphs 102, 104-106 and 133-135 with the following:

[0102]	In operation 707, the electronic device switches the first random sequence and the second random sequence.             
                r
            
         is set to a smaller one of             
                z
                -
                1
            
         and             
                n
                +
                (
                z
                /
                2
                )
                -
                1
            
        . The             
                
                    
                        ϕ
                    
                    
                        n
                    
                
            
        ,             
                
                    
                        ϕ
                    
                    
                        n
                        +
                        1
                    
                
            
        , …,             
                
                    
                        ϕ
                    
                    
                        r
                    
                
            
         from             
                n
            
         to             
                r
            
         in the             
                ϕ
            
         sequence of the z frames.

[0104]	Referring to FIG. 8, for example, a Y sequence may include             
                
                    
                        ε
                    
                    
                        0
                    
                
            
        ,             
                
                    
                        ε
                    
                    
                        1
                    
                
            
        , …,             
                
                    
                        ε
                    
                    
                        n
                        -
                        1
                    
                
            
        , and a             
                ψ
            
         sequence may include             
                
                    
                        ψ
                    
                    
                        0
                    
                
            
        ,             
                
                    
                        ψ
                    
                    
                        1
                    
                
            
        , …,             
                
                    
                        ψ
                    
                    
                        n
                        -
                        1
                    
                
            
        . The element             
                
                    
                        ε
                    
                    
                        t
                    
                
            
         of the Y sequence is a linear combination of k initial frames, and may be equal to             
                
                    
                        ε
                    
                    
                        t
                    
                
                 
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            k
                            -
                            1
                        
                    
                    
                        
                            
                                w
                            
                            
                                i
                            
                        
                        (
                        t
                        )
                        
                            
                                *
                                f
                            
                            
                                A
                                +
                                t
                                +
                                i
                            
                        
                    
                
            
        . The element             
                
                    
                        ψ
                    
                    
                        t
                    
                
            
         of the             
                ψ
            
          sequence is a linear combination of k initial frames, and may be equal to             
                
                    
                        ψ
                    
                    
                        t
                    
                
                 
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            k
                            -
                            1
                        
                    
                    
                        
                            
                                w
                            
                            
                                i
                            
                        
                        (
                        t
                        )
                        
                            
                                *
                                f
                            
                            
                                B
                                +
                                t
                                +
                                i
                            
                        
                    
                
            
        .

[0105]	The electronic device determines the output sequence based on Equation 1.
            
                
                    
                        S
                    
                    
                        t
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            r
                            (
                            t
                            )
                            -
                            1
                        
                    
                    
                        
                            
                                w
                            
                            
                                i
                            
                        
                        (
                        t
                        )
                        *
                        
                            
                                f
                            
                            
                                B
                                +
                                i
                            
                        
                        +
                        
                            
                                
                                    
                                        w
                                    
                                    
                                        r
                                        (
                                        t
                                        )
                                    
                                
                                -
                                ∆
                            
                        
                        *
                        
                            
                                f
                            
                            
                                B
                                +
                                r
                                (
                                t
                                )
                            
                        
                        +
                        ∆
                        *
                        
                            
                                f
                            
                            
                                A
                                +
                                r
                                (
                                t
                                )
                            
                        
                        +
                        
                            
                                ∑
                                
                                    i
                                    =
                                    r
                                    (
                                    t
                                    )
                                    +
                                    1
                                
                                
                                    k
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        w
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                                *
                                
                                    
                                        f
                                    
                                    
                                        A
                                        +
                                        i
                                    
                                
                            
                        
                    
                
            
        
…(1)
[0106]	            
                S
            
        denotes the output sequence,             
                r
                (
                t
                )
            
         denotes the minimum number which satisfies             
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            r
                            (
                            t
                            )
                        
                    
                    
                        
                            
                                w
                            
                            
                                i
                            
                        
                        (
                        t
                        )
                        ≥
                        w
                    
                
            
        ,             
                w
            
         denotes the transition weight which is set to             
                t
                /
                n
            
        ,             
                t
            
         denotes a sequence number from 0 to             
                n
                -
                1
            
        ,             
                i
            
         denotes a current sequence number,             
                
                    
                        f
                    
                    
                        A
                    
                
            
         denotes the first frame of the first random sequence,             
                
                    
                        f
                    
                    
                        B
                    
                
            
         denotes the first frame of the second random sequence,             
                k
            
         denotes             
                n
                _
                s
                m
                o
                o
                t
                h
                _
                f
                r
                a
                m
                e
                s
            
        , and             
                Δ
            
         denotes             
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            r
                            (
                            t
                            )
                        
                    
                    
                        
                            
                                w
                            
                            
                                i
                            
                        
                        (
                        t
                        )
                        -
                        w
                    
                
            
        .

[0133]	In operation 1403, the electronic device calculates proximity of a pixel with respect to a reference animation region A and another animation region B adjacent to A. The proximity value of a pixel with respect to animation regions A and B is the ratio of 
[0134]	In operation 1405, the electronic device calculates each border pixel value during the content playback. Herein, the value of each border pixel P with a proximity value of proximity(P) may be indicated as             
                v
                (
                P
                )
            
         and calculated based on Equation 4.
            
                v
                (
                P
                )
                =
                p
                r
                o
                x
                i
                m
                i
                t
                y
                (
                P
                )
                *
                
                    
                        p
                    
                    
                        A
                    
                
                (
                P
                )
                +
                (
                1
                -
                p
                r
                o
                x
                i
                m
                i
                t
                y
                (
                P
                )
                )
                *
                
                    
                        p
                    
                    
                        B
                    
                
                (
                P
                )
            
        			…(4)

[0135]	            
                
                    
                        p
                    
                    
                        A
                    
                
                (
                P
                )
            
         and             
                
                    
                        p
                    
                    
                        B
                    
                
                (
                P
                )
            
         are proximity values of the pixel P with respect to the animation regions A and B acquired by the combining playback algorithm described above.

IN THE CLAIMS

Please replace the claim listing with the following:

1.	(previously presented):	A method for reproducing frames in an electronic device, comprising:
detecting at least one animation region from among a plurality of animation regions;
determining a plurality of random sequences of frames for the at least one animation region;

applying the respective weights to random sequences of frames from among the determined plurality of random sequences of frames;
generating an output sequence of frames based on the weighted random sequences of frames; and
reproducing the generated output sequence of frames.

2.	(currently amended):	The method of claim 1, wherein the generating the output sequence of frames comprises:
changing the determined plurality of random sequences of frames based on switching respective start frames of each random sequence of frames from among the determined plurality of random sequences of frames to a frame of another random sequence of frames; and
generating another output sequence of frames based on the plurality of changed random sequences of frames.

3.	(previously presented):	The method of claim 1, wherein the generating the output sequence of frames comprises:
determining a plurality of weighted sequences based on predetermined parameters from the determined plurality of random sequences of frames;

generating the output sequence based on the determined plurality of weighted sequences and the respective transition weights.

4.	(currently amended):	The method of claim 3, wherein the generating the output sequence based on the determined plurality of weighted sequences and the respective transition weights comprises:
selecting a shortest weighted sequence from among the determined plurality of weighted sequences; and
adjusting respective lengths of the determined plurality of weighted sequences to correspond to a length of the selected shortest weighted sequence.

5.	(previously presented):	The method of claim 1, wherein the generating the output sequence of frames comprises
generating the output sequence of frames based on the predetermined parameter and the weights.

6.	(original):	The method of claim 5, further comprising:
determining whether a sum of a current frame number and the predetermined parameter exceeds a total number of the plurality of original frames, the current frame number corresponding to an output frame currently being generated;

changing the determined weights based on the predetermined parameter and the playback speed; and
generating an output frame corresponding to the current frame number increased by one based on the predetermined parameter and the changed weights.

7.	(original):	The method of claim 5, further comprising:
in response to being changed the playback speed, changing the weights for the plurality of original frames based on the changed playback speed and the predetermined parameter.

8.	(original):	The method of claim 1, wherein the reproducing the generated output sequence comprises:
selecting two animation regions including a common border from among the plurality of animation regions; 
determining a pixel value at the common border of the two selected animation regions while the generated output sequence of frames is reproduced; and
reproducing the generated output sequence of frames based on the determined pixel value.


selecting a transition size for the two selected animation regions;
determining respective proximity values for each pixel at the common border of the two selected animation regions; and
determining respective pixel values for each pixel at the common border of the two selected animation regions while the generated output sequence of frames is reproduced based on the determined proximity values,
wherein each of the proximity values is a ratio of a number of pixels inside a circle centered at the pixel that belong to one of the two selected animation regions to a number of pixels inside the circle that belong to the other of the two selected animation regions.

10.	(original):	The method of claim 1, wherein playback of the selected at least one animation region is turned on/off by a user.

11.	(previously presented):	An electronic device for reproducing frames, comprising:
a display unit; and
at least one processor connected to the display unit,
wherein the at least one processor is configured to: 

	determine a plurality of random sequences of frames for the at least one selected animation region,
	determine weights for a plurality of original frames based on a playback speed and a predetermined parameter,
	apply the respective weights to random sequences of frames from among the determined plurality of random sequences of frames,
	generate an output sequence of frames based on the weighted random sequences, and
	reproduce the generated output sequence of frames.

12.	(currently amended):	The electronic device of claim 11, wherein the at least one processor is further configured to:
change the determined plurality of random sequences of frames based on switching respective start frames of each random sequence of frames from among the determined plurality of random sequences of frames to a frame of another random sequence of frames, and
generate another output sequence of frames based on the plurality of changed random sequences of frames.


determine a plurality of weighted sequences based on predetermined parameters from the determined plurality of random sequences of frames,
set respective transition weights for each weighted sequence from among the determined plurality of weighted sequences, and
generate the output sequence of frames based on the determined plurality of weighted sequences and the respective transition weights.

14.	(original):	The electronic device of claim 13, wherein the at least one processor is configured to: 
select a shortest weighted sequence from among the determined plurality of weighted sequences, and
adjust respective lengths of the determined plurality of weighted sequences to correspond to a length of the selected shortest weighted sequence.

15.	(previously presented):	The electronic device of claim 11, wherein the at least one processor is configured to generate the output sequence of frames based on the predetermined parameter and the weights.


in response to determining that the sum of the current frame number and the predetermined parameter is less than or equal to the total number of the initial frames, to increase the current frame number by one,
to change the weights based on the predetermined parameter and the playback speed, and
to generate an output frame corresponding to the current frame number increased by one based on the predetermined parameter and the changed weights.

17.	(original):	The electronic device of claim 15, wherein the at least one processor is configured to, in response to being changed the playback speed, change weights for the initial frames based on the changed playback speed and the predetermined parameter.

18.	(original):	The electronic device of claim 11, wherein the at least one processor is configured to: 
select two animation regions including a common border from among the plurality of animation regions, 
determine a pixel value at the common border of the two selected animation regions while the generated output sequence is reproduced, and


19.	(previously presented):	The electronic device of claim 18, wherein the at least one processor is configured to: 
select a transition size for the two selected animation regions,
determine a proximity value for the two selected animation regions, and
determine the pixel value at the common border of the two selected animation regions while the generated output sequence of frames is reproduced based on the determined proximity value,
wherein the proximity value is a ratio of a number of pixels inside a first circle centered at the pixel that belong to one of the two selected animation regions to a number of pixels inside the circle that belong to the other of the two selected animation regions.

20.	(original):	The electronic device of claim 11, wherein the at least one processor is configured to control reproduction of the selected at least one animation region to be turned on/off by a user.



Allowable Subject Matter

Claims 1-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claims 1 and 11:

Claims 1 and 11 
determining respective weights for each of a plurality of original frames based on a playback speed and a predetermined parameter; 
applying the respective weights to random sequences of frames from among the determined plurality of random sequence of frames;
generating the output sequence of frames based on the predetermined parameter and the weights

For example, Koshel et al. (US 2014/0044412) discloses weight-combine different sequences of frames using different sets of weights.  See, for example, Figs. 3A and paragraph 52 (“In step 302, the live image generator 170 generates a plurality of frames "P1, P2, P3, . . . , Pn" constituting a new live image by sequentially applying frames of the first sub-sequence, frames of the second sub-sequence, first weight values differently applied to the frames of the first sub-sequence, and second weight values differently applied to the frames of the second sub-sequence, to Equation (1)”).  However, it neither discloses nor teaches that the weights dependent on the playback speed, as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 27,2021